       Case 3:12-cv-08123-HRH Document 1172 Filed 03/07/19 Page 1 of 1




                    IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF ARIZONA


United States of America                  v.     Town of Colorado City, et al.
Judge H. Russel Holland                          Case No.    3:12-cv-8123-HRH
                                                               (Prescott Division)


PROCEEDINGS:         ORDER FROM CHAMBERS



       The court is in receipt of Court Monitor Carter’s supplemental report of March 4,

2019. The Court Monitor has conferred with city officials, who have responded

positively regarding the need to enhance attendance at training sessions.

       The Court Monitor’s supplemental report comports with the court’s February 6,
2019, order. The court endorses the Court Monitor’s proposal to continue working

closely with city officials to ensure training requirements are improved by May 1, 2019,

when a further report is due to be submitted.




cc:    Roger Carter; 111 North 100 East; Washington City, UT 84780
       Donald James Keith; 1926 South Summerfield Lane; Washington, Utah 84780




Order from Chambers – Supplemental Report                                             -1-
